Citation Nr: 1450105	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  08-36 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to secondary service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1974 to August 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2012, the Veteran appeared at a hearing before the undersigned.  In November 2012, the Board remanded the claim.  

The Veteran waived initial RO jurisdiction over evidence submitted after the issuance of the last Supplemental Statement of the Case.  The Board may therefore consider the evidence in the first instance.  38 C.F.R. §§ 20.800; 20.1304.


FINDING OF FACT

Bipolar disorder is made worse by service-connected sleep apnea.


CONCLUSION OF LAW

The criteria to establish secondary service connection by aggravation for bipolar disorder with are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and to assist a claimant in substantiating a claim for VA benefits.  As the claim is granted, VCAA compliance need not be addressed further.





REASONS AND BASES FOR FINDING AND CONCLUSION

Principles for Secondary Service Connection

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a).  


Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b).

Evidence 

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of bipolar disorder. 

After service, in a rating decision in March 1979, the RO granted service connection for allergic rhinitis.  In rating decision in August 2006, the RO granted service connection for sleep apnea.

In July 2006, VA records show an impression of bipolar disorder.  On VA examination in August 2008, the diagnosis was bipolar disorder.




In November 2012, the Assistant Chief of Neurology at a VA Medical Center stated that the Veteran was being followed for sleep apnea and that the Veteran was also being treated for bipolar disorder.  The VA physician expressed the opinion that sleep apnea exacerbated or contributed to bipolar disorder. 

In March 2013, a private physician stated that a lack of sleep can trigger manic attacks and that there is was a relationship between the Veteran's sleep apnea and bipolar disorder. 

Analysis 

The Veteran seeks service connection for bipolar disorder secondary to service-connected disabilities.

To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has a current diagnosis of bipolar disorder and the Veteran has two service-connected disabilities, allergic rhinitis with sinusitis and sleep apnea, which satisfy two of the three elements necessary to establish secondary service connection. 

The remaining question is whether the bipolar disorder is caused by or aggravated by a service-connected disability, the nexus requirement.  

In November 2012, the Board remanded the matter to afford the Veteran a VA examination.  The Veteran failed to report for the schedule examination.  In March 2013, the Veteran stated that he did not received notice of the examination.  




For this reason, the Board finds that the Veteran had good cause for his failure to report for the examination.  And the Board is deciding the claim based on the evidence of record.  38 C.F.R. § 3.655.  

The Veteran has submitted additional evidence, including an opinion from a VA Assistant Chief of Neurology and the opinion of a private physician with expertise in neurology.  Each of the physicians expressed the opinion that the Veteran's service-connected sleep apnea made the bipolar disorder worse.  There is no other evidence to weigh against the favorable medical opinions.  

As the Board cannot conclude that the preponderance of the evidence is against the claim of service connection, the Veteran prevails on the claim of service connection by aggravation for bipolar disorder.  38 U.S.C.A. § 5107(b).


ORDER

Secondary service connection by aggravation for bipolar disorder is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


